--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.36


AGREEMENT
 
This Agreement (this “Agreement”) is made and entered into on this 12th day of
April, 2013, by and between HPEV, Inc., a Nevada corporation (the “Company”),
and Spirit Bear Limited (“Spirit Bear”), sometimes referred to individually as a
“Party” and collectively as “Parties”.
 
WITNESSETH:


WHEREAS, Spirit Bear has alleged that (i) the Company did not perform certain of
its obligations pursuant to the Securities Purchase Agreement dated as of
December 14, 2012 (the "Securities Purchase Agreement"; capitalized terms used
herein not otherwise defined shall have the meanings ascribed to such terms in
the Securities Purchase Agreement) and (ii) certain actions taken by the Company
with respect to providing compensation to its management violated the Securities
Purchase Agreement, including without limitation, triggering the anti-dilution
protection provided to Spirit Bear in the Securities Purchase Agreement
(collectively, the “Allegations”); and
 
WHEREAS, without any admission of liability or fault, the Parties each desire to
memorialize their verbal agreement to settle the Allegations in their entirety,,
in order to avoid the continued expense, uncertainties and distraction of
litigation that could arise as a result of these Allegations, and therefore,
through their authorized representatives have agreed to settle all matters that
were or could have been asserted, all as set forth herein below;
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:
 
1.  
Amendments to Preferred Stock and Securities Purchase Agreement.



In full payment and satisfaction of the Allegations, the Company and Spirit Bear
hereby agree as follows:


1.  
Section 4.1 of the Certificate of Designation shall be amended to provide that
the reference therein to “twenty thousand (20,000)” shall be changed to “fifty
thousand (50,000)”.The holders of a majority of the issued and outstanding
Preferred Stock shall consent to such amendment, and all references to the
Conversion Shares after such amendment is effective shall be to 50,000.



2.  
Section 7 of the Certificate of Designation shall be amended to provide that the
Series A Convertible Preferred Stock shall have voting rights as if each share
of Series A Convertible Preferred Stock were converted into Fifty Thousand
(50,000) shares of Common Stock.

 
 
 
 

--------------------------------------------------------------------------------

 
 
3.  
Paragraph 1(d) of the Securities Purchase Agreement is hereby deleted in its
entirety and replaced with the following:



“d.  Additional Shares.  Following the Closing, the Company may sell up to Two
Hundred (200) additional shares of Series A Convertible Preferred Stock and
associated Warrants to Purchaser or to other qualified investors, which shall be
designated by Purchaser, at one or more subsequent closings (each a “Subsequent
Closing”), provided that the Company shall have the option to require the
Purchaser to purchase up to an additional Two Hundred (200) shares of Series A
Convertible Preferred Stock and associated Warrants at a Subsequent Closing in
the event that written certification (the “Certification Notice”) shall, by
December 14, 2013, have been received by the Company from Mohler Technology,
Inc., or a similar federally licensed testing facility reasonably acceptable to
the Company, evidencing that either (i) three (3) motors or alternators or (ii)
two (2) motors and one(1) AMP system(eachmotor, alternator or AMP system
modified and tested pursuant to a distinct Memorandum of Understanding or other
form of agreement)incorporating the Company’s technology have been
comprehensively tested in accordance with applicable NEMA, ANSI and IEEE
standards and that the results of these tests meet or exceed the minimum
requirements for certification under those standards; that those same motors,
alternators and/or system incorporating the Company’s technology have passed
tests with respect to (i) IEEE 112 in Methods E, E1, F or F1 with a maximum
horsepower of 4,000or TBD by agreement) for F or F1, (ii) sound pressure testing
to IEEE 85 and NEMA MG1 20 standards, (iii) bearing temperature testing, (iv)
speed versus torque/current testing, (v) polarization index testing per IEEE 45
standards, and (vi) IEEE 112 Method B for full efficiency; and that testing
evidences an improvement in power density of at least Twelve Percent (12.00%)
compared to the same motor or alternator not incorporating the Company’s
technology.  The Company will give the Purchaser at least seven (7) business
days’ notice of any Subsequent Closing, which notice will include the date for
the Subsequent Closing, which will be held at the Company’s offices or at such
other place, or by such other means (including, but not limited to, the exchange
of documents by email and the wiring of funds), as shall be mutually agreed to
by the Parties. In the event the Company shall not have received the
Certification Notice by December14, 2013, Purchaser shall, commencing on
December14, 2013, have a twelve (12) month option, exercisable during such
period at its sole discretion by delivery of written notice to the Company, to
purchase the additional Two Hundred (200) Preferred Shares and associated
Warrants in a Subsequent Closing to be held within seven (7) days of such
notice.


2.           Release by Spirit Bear.


Spirit Bear and its officers, directors, members, managers, equity owners,
agents, representatives, heirs and direct and indirect affiliates and their
respective successors and assigns (collectively, the “Releasors”) hereby
irrevocably and unconditionally release, and forever discharge the Company and
its employees, stockholders, officers, directors, agents, representatives and
direct and indirect affiliates and respective successors and assigns, and all
persons, firms, corporations, and organizations acting on their behalf
(collectively referred to as the “Company Related Persons”) of and from any and
all actions, causes of actions, suits, debts, charges, demands, complaints,
claims, administrative proceedings, liabilities, obligations, promises,
judgments, agreements, controversies, collection efforts, damages and expenses
(including but not limited to compensatory, punitive or liquidated damages,
attorney’s fees and other costs and expenses incurred), of any kind or nature
whatsoever, in law or equity, whether presently known or unknown (collectively,
the “Claims”), which Spirit Bear and/or any of the Releasors ever had until the
date hereof for, upon, or by reason of any matter, cause, or thing whatsoever
against any of the Company Related Persons with respect to the Allegations.
Without limiting the foregoing, the Releasors each jointly and severally
expressly acknowledge that its release hereunder is intended to include in its
effect, without limitation, all Claims which have arisen and of which it knows,
does not know, should have known, had reason to know, suspects to exist or might
exist in its favor at the time of the signing, including, without limitation,
any Claims relating directly or indirectly to the Company, including, without
limitation any and all actions which have been or could have been brought
against the Company or any Company Related Person as a result of the Securities
Purchase Agreement, and that this Agreement extinguishes all such
Allegations.  This release shall be binding upon each of Spirit Bear and the
Releasors and their respective partners, officers, directors, stockholders,
employees, agents, representatives, personal representatives, heirs, assigns,
successors and affiliates, and shall inure to the benefit of the Company and
each of the respective Company Related Persons.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.           No Admission of Liability.
 
The Parties agree that nothing about this Agreement or its contents constitutes
any admission of wrongdoing or liability whatsoever.
 
4.       Settlement Agreement as Defense or Bar.
 
Without limiting other possible assertions based on this Agreement, the Parties
agree that this Agreement may be asserted by any Party as a full and complete
defense to any subsequent Claim by any Releasor.
 
5.           General Provisions.


(a)           Further Assurances. From time to time, the Parties agree to do
such further acts and things and to execute and deliver such additional
agreements and instruments as may be necessary to give effect to the purposes of
this Agreement and the Parties’ agreement and understandings hereunder.


(b)           Governing Law. This Agreement shall in all respects be
interpreted, enforced and governed under the laws of the State of Nevada,
without regard to conflict of law rules applied in such State.


(c)           Severability. The provisions of this Agreement are contractual,
not mere recitals, and shall be construed severability such that, should any
part, term or provision of this Agreement be declared or be determined by any
court to be illegal or invalid, the validity of the remaining parts, terms or
provisions, including the release of all Claims, shall not be affected thereby
and said illegal or invalid part, term or provision shall be modified by the
court so as to be legal or, if not reasonably feasible, shall be deleted.  This
Agreement sets forth the entire agreement concerning the subject matter herein,
including, without limitation, the release of all Claims, and may not be
modified except by a signed writing by the Parties or the duly authorized
representatives of the Parties.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Reliance Upon Counsel. Each of the Parties hereto acknowledges and
agrees that (i) such Party has not relied on any representations, promises, or
agreements of any kind made to him in connection with his decision to accept the
Agreement except for those set forth herein; (ii) such Party has been advised to
consult an attorney before signing this Agreement, and that such party has had
the opportunity to consult with an attorney; (iii) such Party does not feel that
he or it is being coerced to sign this Agreement or that his or its signing
would for any reason not be voluntary; and (iv) such Party has thoroughly
reviewed and understands the effects of this Agreement before signing it.


(e)           Binding Effect. This Agreement shall be binding upon each of
parties hereto and their respective partners, officers, directors, stockholders,
employees, agents, representatives, personal representatives, heirs, assigns,
successors and affiliates, and shall inure to the benefit of the other party
hereto.


(f)           Authority. The undersigned representative for each Party certifies
that he or it is fully authorized by the Party whom he or it represents to enter
into the terms and conditions of this Agreement and to commit fully and bind
such Party according to the provisions hereof.
 
(g)           No Waiver. Failure of a Party to enforce a right under this
Agreement shall not act as a waiver of that right or the ability to later assert
that right relative to the particular situation involved.
 
(h)           Counterparts. This Agreement may be signed in any number of
counterparts and by facsimile or other electronic transmission, each of which
shall be an original, but all of which together shall constitute one instrument,
and shall be binding and effective immediately upon the execution by all Parties
of one or more counterparts.
 
 
(i)           Construction and Joint Preparation. This Agreement shall be
construed together to effectuate the mutual intent of the Parties. The Parties
and their counsel have cooperated in the drafting and preparation of this
Agreement, and this Agreement therefore shall not be construed against any Party
by virtue of its role as the drafter thereof. No drafts of this Agreement shall
be offered by any Party, nor shall any draft be admissible in any proceeding, to
explain or construe this Agreement. The headings contained in this Agreement are
intended for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.     
 
(j)           Entire Agreement. This Agreement constitutes and contains the
entire understanding and agreement of the Parties respecting the subject matter
hereof and supersedes any and all other prior and contemporaneous negotiations,
correspondence, understandings and agreements between the Parties, whether oral
or written, regarding such subject matter.  No agreements altering or
supplementing the terms hereof may be made except by means of a written document
signed by the duly authorized representatives of the Parties.
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Settlement
Agreement on the day and year first written above.


 


 

  HPEV, INC.           By:  /s/ Timothy J. Hassett                     Name:
Timothy J. Hassett   Title: CEO               SPIRIT BEAR LIMITED          
By:  /s/ Jay Palmer                                   Name: Jay Palmer  
Title: President

 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------